Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 07/21/2021. Applicant’s argument, filed on 07/21/2021 has been entered and carefully considered. Claims 1, 3, and 6-11 are pending.

The 35 USC § 101 rejection is withdrawn based on the claim amendments submitted on 05/17/2021.

The application filed on 03/13/2020 claiming priority to PCT/JP2018/014547 filed 04/05/2018. Claimed foreign priority to JAPAN 2017-175700 filed on 09/13/2017. The certified copy of priority has been filed on 04/02/2020

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner’s Note

Claims 1, 6-8 and 11 refer to "A transcoding apparatus”, Claim 3 refers to "A transcoding apparatus”, Claim 9 refers to "A transcoding method”, Claim 10 refers to "A non-transitory computer-readable medium”. Claims 3, 9 and 10 are similarly rejected in light of rejection of claims 1, 6-8 and 11, any obvious combination of the rejection of claims 1, 6-8 and 11, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (US 7,236,526 B1) in view of Kenrick et al. (US 20120179833 A1), hereinafter Kenrick, further in view of Wirick et al. (US 20170236546 A1), hereinafter Wirick.	
	
	Regarding claim 1, Kitamura discloses a transcoding apparatus structured to transcode one bitstream, the transcoding apparatus comprising (Abstract): a decoder structured to decode a first bitstream and output a first decoded picture (Fig. 14, element 102); and a first re-encoder structured to (Fig. 14, element 106).  
	Kitamura discloses all the elements of claim 1 but Kitamura does not appear to explicitly disclose in the cited section one bitstream to a plurality of bitstreams; having a smaller bit rate than the first bitstream; and a second re-encoder structured to re-encode the first decoded picture on the basis of the second bitstream and output a third bitstream having a smaller bit rate than the second bitstream, wherein the i-th (i = 1 or 2) re-encoder includes: a stream basic information generator structured to generate i-th stream basic information including a coding block size, 
	However, Kenrick from the same or similar endeavor teaches one bitstream to a plurality of bitstreams; having a smaller bit rate than the first bitstream ([0087], Multiple bitrates output, [0098], reduction of bitrate, it is obvious to the ordinary skill in the art to select the bit rate); and a second re-encoder structured to re-encode the first decoded picture on the basis of the second bitstream and output a third bitstream having a smaller bit rate than the second bitstream (Kenrick, [0087], [0098], Fig. 5B, [0111], also, Kitamura, Fig. 14, it is obvious to the ordinary skill in the art and a design choice, e.g., Xin et al., US 20130202028 A1, Fig. 1, [0031], Chen et al., US 20140355625 A1, Fig. 2, Lam, US 20150281746 A1, Fig. 10); wherein the i-th (i = 1 or 2) re-encoder includes: a stream basic information generator structured to generate i-th stream basic information including a coding block size, (Kenrick, [0087], [0095], [0098], [0101], [0111], Fig. 5B, encoder assistant information (EAI), “stream basic information”, also, Kitamura, Fig. 14, it is obvious to the ordinary skill in the art and a design choice); wherein the i-th (i = 1 or 2) re-encoder includes: a stream basic information generator structured to generate i-th stream basic information including a coding block size, a prediction block size, and prediction information from the i-th bitstream; a stream basic information converter structured to convert the i-th stream basic information to (i + 1)-th stream basic information according to a ratio between a 33 picture size of the i-th bitstream and a picture size of the (i + 1)-th bitstream; and an encoder structured to encode the (i + 1)-th decoded picture using the (i + 1)-th stream basic information to generate a (i + 1)-th bitstream (Kenrick, [0087], [0095], [0098], [0101], [0111], Fig. 5B, encoder assistant information (EAI), “stream basic information”, also, Kitamura, Fig. 14, Column 17, line 51-59, Column 26, line 9-15,it is obvious to the ordinary skill in the art and a design choice); (Kenrick, [0087], [0098], Fig. 5B, [0111], [0182], macroblock mode decision, finer block-size, also, Kitamura, Fig. 14, it is obvious to the ordinary skill in the art and a design choice, e.g., Sharif-Ahmadi et al., US 2015Fig. 2, Xin et al., US 20130202028 A1, Fig. 1, [0031], Chen et al., US 20140355625 A1, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitamura to incorporate the teachings of Kenrick delivery of multimedia  (Kenrick, [0001]). Similar reasoning of modification can be applied/extended to the other related claims.
	Kitamura in view of Kenrick discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section the stream basic information converter sets a coding block of the (i + 1)-th stream basic information to an intra-mode, when the picture size of the i-th bitstream and the picture size of the (i + 1)-th bitstream are different and a block size of a coding block in a coding quad tree of the i-th stream basic information is a minimum size and the number of intra mode coding blocks in the coding quad tree of the i-th stream basic information is larger than or equal to a predetermined size.
	However, Wirick from the same or similar endeavor teaches the stream basic information converter sets a coding block of the (i + 1)-th stream basic information to an intra-mode, when the picture size of the i-th bitstream and the picture size of the (i + 1)-th bitstream are different and a block size of a coding block in a coding quad tree of the i-th stream basic information is a minimum size and the number of intra mode coding blocks in the coding quad tree of the i-th stream basic information is larger than or equal to a predetermined size ([0017], mode decision on intra, in view of Kitamura and Kenrick).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitamura in view of Kenrick to incorporate the teachings of Wirick to reduce computational cost during transcoding (Wirick, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Regarding claim 2, (Canceled).  
Regarding claim 4, (Canceled).  
	Regarding claim 5, (Canceled).  

Regarding claim 6, Kitamura in view of Kenrick discloses the transcoding apparatus according to claim [4] 1, wherein, when a size of each coding block after block partition in the i-th stream basic information is smaller than or equal to a predetermined size, the stream basic information converter converts a plurality of coding blocks continuous, in an order of coding, with a coding block having the coding block size smaller than or equal to the predetermined size in the i-th stream basic information to (Kitamura, Fig. 14, Kenrick, [0111]-[0114], [0087], [0098], Fig. 5B, [0172], it is obvious to the ordinary skill in the art and a design choice, e.g., Watanabe et al., US 20120014432 A1, [0062]-[0067]).  

	Regarding claim 7, Kitamura in view of Kenrick discloses the transcoding apparatus according to claim 1, wherein the i-th stream basic information further includes a prediction block size and wherein, when a combination of sizes of a plurality of prediction blocks inside a coding block of the i-th stream basic information is a combination of predetermined sizes, the stream basic information converter converts the prediction blocks inside the coding block of the i-th stream basic information to one prediction block in in the (i + 1)- th stream basic information (Kitamura, Fig. 14, Kenrick, [0111]-[0114], [0087], [0098], Fig. 5B, [0172], it is obvious to the ordinary skill in the art and a design choice, e.g., Watanabe et al., US 20120014432 A1, [0062]-[0067]).  

Regarding claim 8, Kitamura in view of Kenrick discloses the transcoding apparatus according to claim 1,34 wherein the i-th stream basic information further includes a prediction block size and wherein, when the number of partitioned prediction blocks inside a coding quad tree of the i-th stream basic information is larger than or equal to a predetermined number, the stream basic information converter sets a coding block of the (i + 1)-th stream basic information to an intra mode (Kitamura, Fig. 2-7,  Fig. 14, Column 39, line 33-42, Kenrick, [0111]-[0114], [0087], [0098], Fig. 5B, [0172], it is obvious to the ordinary skill in the art and a design choice, e.g., Watanabe et al., US 20120014432 A1, [0062]-[0067], Laksono et al., US 7,356,079 B2, Fig. 3).

Regarding claim 11, Kitamura in view of Kenrick discloses the transcoding apparatus according to claim 1, wherein when a partition mode of a coding block having a coding block size smaller than or equal to a predetermined size in the i-th stream basic information is a predetermined partition mode, the stream basic information converter converts a partition mode of a coding block in the (i + 1)-th stream basic information to a partition mode which differs from the partition mode of the coding block having the coding block size smaller than or equal to the predetermined size in the i-th stream basic information and (Kitamura, Fig. 2-7,  Fig. 14, Column 39, line 33-42, Kenrick, [0111]-[0114], [0087], [0098], Fig. 5B, [0172], [0195], partition, it is obvious to the ordinary skill in the art and a design choice, e.g., Rusert et al., US 20160007050 A1, [0115], Table 1, [0226], Table 2).

Regarding claim 3, 9, 10, See Examiner’s Note.

	
Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Mohammad J Rahman/             Primary Examiner, Art Unit 2487